PER CURIAM
Defendant was convicted of tampering with physical evidence, ORS 162.295. On appeal, defendant argues that the trial court should have granted his motion for a judgment of acquittal because the evidence, viewed in the light most favorable to the state, does not establish beyond a reasonable doubt that defendant destroyed physical evidence with the intent to keep it from being used in an official proceeding. The state concedes that the evidence is insufficient and that the trial court erred. We agree and accept the state’s concession.
Reversed.